DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/930,302 in view of Yuan et al. (US 2006/0276711; hereinafter Yuan).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 15/930,302 disclose a deployable invasive device with a transducer including plurality of transducer arrays spaced apart by a shape memory material, configured to transition between a first folded shape and as second unfolded shape, but copending Application No. 15/930,302 fails to explicitly state wherein the shape memory material coupled to an edge of each of the plurality of transducer arrays, extending away from the plurality of transducer arrays along an azimuth direction outside of an active array of the transducer, 
Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan shows a deployable invasive device (see abstract; 101 in fig. 3A) comprising: a transducer with a plurality of transducers arrays (see par. [0032]) lined by at least one material (see “coupling member” 150 in par. [0041]; see 150 in fig. 3A), the at least one material is coupled to an edge of each of the plurality of transducers arrays (fig. 2A and 3A shows that coupling member 150 is coupled to the edge of the plurality of transducers arrays), extending away from the plurality of transducer arrays along an azimuth direction outside of an active area of the transducer (fig. 3A shows that the coupling member 150 does extends away from the arrays along the azimuth direction outside of the active area of the transducer), wherein the plurality of transducer arrays are arranged contiguously with one another without the at least one material positioned in a region between each of the plurality of transducer arrays (see fig. 3A, the coupling member 150 is not in between the plurality of transducer arrays, rather underneath the arrays), the region defined by inner edges of the plurality of transducers arrays and edges of the plurality of transducer arrays perpendicular the azimuth direction (fig. 3A shows that the coupling member 150 the region defined by inner edges of the plurality of transducers arrays and edges of the plurality of transducer arrays perpendicular the azimuth direction).

Claims 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/930,302 in view of Popp et al. (US 2005/0215895).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 15/930,302 disclose a deployable invasive device with a transducer including plurality of transducer arrays spaced apart by a shape memory material, configured to transition between a first folded shape and as second unfolded shape, but copending Application No. 15/930,302 fails to state wherein the SMP extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transducers array. 
Popp discloses a device and method for obtaining 3D images of an internal body site.  Popp teaches bendable material for deployable transducers that extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two or more transducers (see par. [0053]; fig. 1B shows bendable material 11 extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two transducers 13 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of copending Application No. 15/930,302  to utilize the teaching of have material that extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two or more transducers, as taught by Popp, to provide better support for the transducer for 3D imaging. 
Claim 19-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 19-20 of copending Application No. copending Application No. 15/930,302 Although the claims at issue are not identical, they are not patentably distinct from each other because a deployable invasive device with a transducer including plurality of transducer arrays spaced apart by a shape memory material, configured to transition between a first folded shape and as second unfolded shape using stimuli. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Regarding claim 14, the claim limitation “wherein the one or more shape transitions includes a contraction and expansion of the SMP at least in regions of the SMP extending between the two or more transducer arrays and wherein the contraction and explanation occurs along an elevation aperture of the transducer” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 10 is directed to the SMP extending entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transduce arrays (see fig. 10 and 11 of the current application), however, claim 14 is directed to having the SMP extending between the two or more transducers arrays (see fig. 5-7 of the current application, which is a different embodiment from figs. 10 and 11), therefore, the claim limitation of the SMP extending between the two or more transducer arrays is new matter because the specification does not disclose that the SMP extending between the two or more transducers arrays (see fig. 5-7 of the current application, which is a different embodiment from figs. 10 and 11) and the SMP extending entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transduce arrays (see fig. 10 and 11 of the current application) can be incorporated into single transducer for the imaging catheter.
Regarding claim 16, the claim limitation “wherein the SMP is positioned as sections coupled to and extending between inner edges of the two or more transducer arrays” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 10 is directed to the SMP extending entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transduce arrays (see fig. 10 and 11 of the current application), however, claim 16 is directed to having the SMP is positioned as sections coupled to and extending between inner edges of the two or more transducer arrays (see fig. 5-7 of the current application, which is a different embodiment from figs. 10 and 11), therefore, the claim limitation the SMP is positioned as sections coupled to and extending between inner edges of the two or more transducer arrays is new matter because the specification does not disclose that the SMP is positioned as sections coupled to and extending between inner edges of the two or more transducer arrays (see fig. 5-7 of the current application, which is a different embodiment from figs. 10 and 11) and the SMP extending entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transduce arrays (see fig. 10 and 11 of the current application) can be incorporated into single transducer for the imaging catheter.
Regarding claim 20, the claim limitation “wherein the cumulative width is a sum of an extension of the SMP between adjacent transducer arrays across the elevation or azimuth aperture when the two or more transducer arrays are arranged co-planar” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 is directed to an embodiment wherein the SMP extends between each of the two or more transducer arrays (see fig. 5-7), however, it seems that claim limitation “wherein the cumulative width is a sum of an extension of the SMP between adjacent transducer arrays across the elevation or azimuth aperture when the two or more transducer arrays are arranged co-planar” are more directed to an different embodiment (see fig. 8D; par. [0078] of the PG Pub. version of the specification), and the specification does not disclose the two different embodiment can be incorporated together into one transducer imaging catheter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2006/0276711; hereinafter Yuan) in view of Wilser et al. (US 2007/0066902).
	Regarding claim 1, Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan shows a deployable invasive device (see abstract; 101 in fig. 3A) comprising: a transducer with a plurality of transducers arrays (see par. [0032]) lined by at least one material (see “coupling member” 150 in par. [0041]; see 150 in fig. 3A), the at least one material is coupled to an edge of each of the plurality of transducers arrays (fig. 2A and 3A shows that coupling member 150 is coupled to the edge of the plurality of transducers arrays), extending away from the plurality of transducer arrays along an azimuth direction outside of an active area of the transducer (fig. 3A shows that the coupling member 150 does extends away from the arrays along the azimuth direction outside of the active area of the transducer), and configured to transition the transducer between a first, folded shape (fig. 3A is shows that the transducer arras are in folded shape) and a second, unfolded shape (fig. 3B shows when the transducers are in unfolded shape) in response to one or more stimuli (see par. [0034]-[0039)); wherein in the second, unfolded shape, the plurality of transducer arrays are arranged contiguously with one another without the at least one material positioned in a region between each of the plurality of transducer arrays (see fig. 3A, the coupling member 150 is not in between the plurality of transducer arrays, rather underneath the arrays), the region defined by inner edges of the plurality of transducers arrays and edges of the plurality of transducer arrays perpendicular the azimuth direction (fig. 3A shows that the coupling member 150 the region defined by inner edges of the plurality of transducers arrays and edges of the plurality of transducer arrays perpendicular the azimuth direction), and the active area of the transducer is increased relative to the first, folded shape (fig. 3B shows that the active area of the transducer increased in related to the folded shape which is showed in fig. 3A).
	Furthermore, Yuan  disclose that the coupling member is a flexible membrane (see par. [0040]), but, fails to explicitly state that the material that is linking the transducers arrays is a shape memory material. 
Wilser discloses an expandable ultrasound transducer array.  Wilser shows a deployable invasive device (see 20 in fig. 6 and 7) comprising transducers arrays linked by at least one shape memory material (see par. [0017]-[0020], [0028]).
	
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Yuan to replace the coupling member of Yuan with a shape memory material, as taught by Wilser, to provide a greater freedom of bending or folding. 
	Regarding claim 2, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Wilser shows two-way memory polymer (see par. [0028]).
Regarding claim 3, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein at least one shape memory material is positioned along one side of the transducer along the azimuth direction and extending between the edge of each of the plurality of transducer arrays perpendicular to the azimuth direction (see fig. 3A of Yuan).
Regarding claims 4-5, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Wilser shows wherein the at last one shape memory material is coupled to the edge of each of the plurality of transducer arrays at planar sections of the at least one shape memory material and wherein the planar section are spaced apart from one another by a central section of the at least one shape memory material (see fig. 1A).
Regarding claim 6, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein the plurality of transducers arrays includes a first transducer array (see fig. 1b and 3A; see par. [0031]) and second transducer array  (see fig. 1b and 3A; see par. [0031]), each of the first and second transducer array coupled to the at least one coupling member material along the edge perpendicular to the azimuth direction at a same side of the transducer (see fig. 3A of Yuan).  As stated above for claim 1, Wilser teaches the least one shape memory material (see par. [0017]-[0020], [0028]).
Regarding claim 7, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein the plurality of transducers arrays include a first transducer array(see fig. 1b and 3A; see par. [0031]), second transducer array  (see fig. 1b and 3A; see par. [0031]), and a third transducer array (see fig. 3A; par. [0031], [0041]) the second transducer array is positioned between the first and the third transducer arrays (see fig. 3A), and wherein the at least one coupling member includes a first coupling member coupled to the edges of the first and the second transducer arrays perpendicular to the azimuth direction at a first side of the transducer (see fig. 3A of Yuan; par. [0041]) and a second coupling member coupled to the edges of the second and third transducer arrays perpendicular to the azimuth direction at a second side of the transducer (see fig. 3A of Yuan; par. [0041]), the second side opposite of the first side (see fig. 3A).  As stated above for claim 1, Wilser teaches the least one shape memory material (see par. [0017]-[0020], [0028]).
 
Regarding claim 8, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein at least one transducer array is pivoted relative to an adjacent transducer array along a first rotational direction when the transducer is transitioned from the first, folded shape to the second folded shape, unfolded shape (see 346 in fig. 3A; par. [0043]) and wherein the at least one transducer array is more co-planar with the adjacent transducer array in the second unfolded shape (see fig. 3B). 
Regarding claims 9, Yuan in view of Wilser disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein at least one transducer array is pivoted in a second rotational direction, opposite of the first rotational direction when the at least one transducer is transitioned from the second, unfolded shape to the first (see fig. 3A; par. [0043]) and wherein the at least one transducer array is aligned and parallel with the adjacent transducer along a vertical axis of the transducer in the first folded shape (see fig. 3A).

Claims 10-14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilser et al. (US 2007/0066902), in view of Popp et al. (US 2005/0215895; hereinafter Popp).
Regarding claims 10 and 16, Wilser discloses an expandable ultrasound transducer array.  Wilser shows a transducer for an imaging catheter (see par. [0035]; see 20 in fig. 6) comprising: two or more transducer arrays linked by a shape memory polymer configured to undergo one or more shape transitions to adjust an active area of the transducer (see par. [0019]-[0021]), the active area a cumulative surface area of the two or more transducers arrays facing a same direction (see fig. 1A), and a distance between each of the two or more transducer array (see fig. 1A and 1B).
But, Wilser fails to explicitly state wherein the shape memory material extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transducer arrays. 
Popp discloses a device and method for obtaining 3D images of an internal body site.  Popp teaches bendable material for deployable transducers that extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two or more transducers (see par. [0053]; fig. 1B shows bendable material 11 extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two transducers 13 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Wilser to utilize the teaching of have material that extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two or more transducers, as taught by Popp, to provide better support for the transducer for 3D imaging. 
Regarding claim 11, Wilser and Popp disclose the invention substantially as described in the 103 rejection above, furthermore Wilser shows wherein the one or more shape transitions includes a bending of the SMP into a curved shape and unbending of the SMP into a planar geometry (see fig. 1A and 1B; par. [0027]).
Regarding claim 12, Wilser and Popp disclose the invention substantially as described in the 103 rejection above, furthermore Wilser shows wherein the transducer is adjusted to a folded configuration when the SMP is bent into the curved shape (see fig. 1B) and to an unfolded configured when the SMP is unbent into a planar geometry (see fig. 1A) and wherein the active area of the transducer is larger in the unfolded configuration than in the folded configuration (fig. 1A shows when the transducer is unfolded, it has an active area that is larger relative to folded shape).
Regarding claim 13, Wilser and Popp disclose the invention substantially as described in the 103 rejection above, furthermore, Wilser shows wherein the active area is increased at least 1.5 times in the unfolded configuration relative to the folded configuration of the transducer (see fig. 1A when is unfolded configuration compare to when its folded configuration in fig. 1B).
Regarding claim 14, Wilser and Popp disclose the invention substantially as described in the 103 rejection above, furthermore Wilser shows wherein the one or more shape transitions includes a contraction and expansion of the SMP at least in regions of the SMP extending between the two or more transducer arrays and wherein the contraction and expansion occurs along an elevation aperture of the transducer (see par. [0026], [0033]). 

Regarding claim 17, Wilser and Popp disclose the invention substantially as described in the 103 rejection above, furthermore, Popp teaches bendable material is configured as a continuous layer across the entire transducer and forms one of a common matching layer or a common backing layer(see par. [0053]; fig. 1B shows bendable material 11 extends entirely along transducer and forms one of a common matching layer or a common backing layer of two transducers 13 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Wilser to utilize the teaching of have material that extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of two or more transducers, as taught by Popp, to provide better support for the transducer for 3D imaging. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilser et al. (US 2007/0066902), in view of Popp et al. (US 2005/0215895; hereinafter Popp) as applied to claim 10 above, and further in view of Yuan et al. (US 2006/0276711; hereinafter Yuan).

Regarding claim 15, Wilser and Popp disclose the invention substantially as described in the 103 rejection of claim 13 above, but fails to explicitly state that the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli. 
	Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan teaches transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli (see par. [0034]-[0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before  the effective filing of the claimed invention, to have utilized having the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli in the invention of Wilser and Popp, as taught by Yuan, to be able to easily control the adjustment of the imaging device between deployed and underplayed layouts using electrostatic force. 
Regarding claim 18, Wilser and Popp disclose the invention substantially as described in the 102 rejection of claim 10 above, but fails to explicitly state that the one or more shape transition of the transducer is in response to different stimuli. 
	Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan teaches one or more shape transition of the transducer is in response to different stimuli (see par. [0034]-[0039] of Yuan).
	Therefore, it would have been obvious to one of ordinary skill in the art, before  the effective filing of the claimed invention, to have utilized having the one or more shape transition of the transducer is in response to different stimuli in the invention of Wilser and Popp, as taught by Yuan, to be able to easily control the adjustment of the imaging device between deployed and underplayed layouts using electrostatic force. 


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilser et al. (US 2007/0066902), in view of Yuan et al. (US 2006/0276711; hereinafter Yuan).
Regarding claim 19, Wilser discloses an expandable ultrasound transducer array.  Wilser shows a transducer for a deployable catheter (see par. [0035]; see 20 in fig. 6) comprising: two or more transducer arrays linked by a shape memory polymer configured to contract and expand along an elevation and/or azimuth aperture of the transducer in the regions of the SIMP extending between each of the two or more transducer (see par. [0019]-[0021]; see fig. 1A and 1B) when the two or more transducer arrays are arranged co-planar (see fig. 1A and 5).
But, Wilser fails to explicitly state that the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli. 
	Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan teaches transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli (see par. [0034]-[0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before  the effective filing of the claimed invention, to have utilized having the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli in the invention of Wilser, as taught by Yuan, to be able to easily control the adjustment of the imaging device between deployed and underplayed layouts using electrostatic force. 

Regarding claim 20, Wilser shows a cumulative width of the SMP is less than the elevation and/or the azimuth aperture of the transducer when the SMP contracts (see par. [0026]; see fig. 1A and 5), and wherein the cumulative width is a sum of an extension of the SMP between adjacent transducer arrays across the elevation or azimuth when the two or more transducer arrays are arranged co-planar (see fig. 1A and 5), but fails to explicitly state that the cumulative width of the SMP is less than a threshold percentage 5%, however, it would have been obvious and routine to one of ordinary skill in the art to have utilized the cumulative width of the SMP is less than 5% threshold of the elevation and/or the azimuth aperture of the transducer when the SMP contract since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable size and discover an optimum size involves only routine skill in the art.

Response to Arguments
The previous rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendment to the claim. 
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793